737 N.W.2d 707 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Lee METRAS, Defendant-Appellant.
Docket No. 134088. COA No. 275409.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the April 17, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal limited to the question whether defendant is entitled to sentencing credit for the time served awaiting sentence for the reasons stated in her dissent in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).